DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Truitt (US 6820542).
	Regarding claim 1, Truitt discloses a roll assembly for an agricultural baler (10), comprising: a first roll (Fig. 1-10: one of the two element 38) comprising a first roll surface (see Fig. 5a: surface of the shaft of 38) and a plurality of first extensions (58) extending from the first roll surface, the first roll defining a first rotation axis (axis along the shaft) and the first extensions defining a first rotation path (outer circumference of 58 is the rotational path) when rotated about the first rotation axis in a rotation direction (Col. 7 line 35-36: rotation direction); a second roll (other of the two element 38) comprising a second roll surface (see Fig. 5a: surface of the shaft of the other of the two element 38) and a plurality of second extensions (58 of the other of the two element 38) extending from the second roll surface, the second roll defining a second rotation axis (axis along the shaft of the other of the two element 38) and the second extensions defining a second rotation path (outer circumference of the other 58 is the rotational path) when rotated about the second rotation axis in the rotation direction, the first roll and the second roll being disposed adjacent to one another such that the first rotation path and the second rotation path partially overlap (see Fig. 4: overlapping in the rotational path. If seen from the side of Fig. 4, the outer circumference of 58 would overlap.); and at least one roll driver (Col. 6 line 21-24: hydraulic motor) coupled to at least one of the first roll or the second roll and configured to rotate the first roll and the second roll in the rotation direction such that the first extensions and the second extensions do not collide (see Fig. 4: it would not collide because they don’t align in the vertical direction) with each other during rotation of the first roll and the second roll.  
	Regarding claim 2, Truitt discloses the roll assembly of claim 1, wherein the first roll defines a first diameter and the second roll defines a second diameter that is equal (examiner notes that two element 38 are the same two parts therefore would have the same size. Also see Fig. 4-5 they seem to have same size diameter) to the first diameter.  
	Regarding claim 3, Truitt discloses the roll assembly of claim 1, wherein the first roll surface and the second roll surface do not contact one another (see Fig. 4: they do not contact because if they contact with each other, they would wear).  
	Regarding claim 9, Truitt discloses the roll assembly of claim 1, wherein the first extensions are equally spaced from one another about the first roll surface and the second extensions are equally spaced from one another about the second roll surface (see Fig. 4: see that the extensions are equally spaced along the longitudinal axes of the roll surfaces).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 6820542).
	Regarding claim 4, Truitt discloses the roll assembly of claim 1, wherein the at least one roll driver is configured to rotate the first roll and the second roll (Col. 6 line 22-24: 38s are driven by the hydraulic motor).
	Truitt is silent to the roll driver that is configured to rotate of the first and second roll at the same rotational speed.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try rotating the first and second roll at the same rotational speed since there is only finite number of identified solutions which is to rotate the first and second roll at the same speed or at a different speed. See MPEP 2143 Section I (E) Also, it would simplify the device by not having to provide transmissions/gears that would change the speed of one roll to the other roll that are both ran by the same driver.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 6820542) in view of Campbell (4510741).
	Regarding claim 5, Truitt discloses the roll assembly of claim 1.
	Although it is well known that the motor drives the rollers using a linkage, Truitt is silent to further comprising a linkage coupling at least one of the first roll or the second roll (38s) to the at least one roll driver (hydraulic motor).
	Campbell teaches a roll assembly (Fig. 2) comprising: a drive (Col. 6 line 24-49: power take off) that drives the rollers (10 and 17) and a linkage (linkages i.e. chains and gears as shown in Fig. 2) coupling the rolls to the roll driver. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the roll assembly with a linkage that couples the rolls to the roll driver as taught by Campbell in order to provide a sufficient structure that would allow driving two rollers with one driver. If there is no linkage, the driver would not be able to drive the rollers.
	Regarding claim 6, modified Truitt discloses the roll assembly of claim 5, wherein the first roll and the second roll are both coupled (Truitt, Col. 6 line 22-24: 38s are driven by the hydraulic motor. Therefore, both the rolls are coupled to the roller through the linkage. Otherwise only one roller would be rotated by the driver) to the at least one roll driver through the linkage.  
Allowable Subject Matter
Claims 10-18 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
	Regarding claim 7, Truitt discloses the roll assembly of claim 1, further comprising a controller (Col. 6 line 4-10: internal combustion engine 22 that provides power to the hydraulic motor inherently has a controller that controls the operation of the combustion engine) operably coupled to the at least one roll driver (hydraulic motor).
	However, Truitt fails to disclose the controller being configured to output a driver signal to the at least one roll driver to cause the at least one roll driver to rotate the first roll and the second roll.  
	It is not known in the art that the internal combustion engine which is interpreted to be the controller to output a driver signal to the roll driver. Therefore, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious.
	Regarding claim 8, Truitt discloses the roll assembly of claim 1.
	Truitt fails to disclose a shear pin coupled to at least one of the first roll or the second roll and configured to cause free-wheeling of the respectively coupled roll upon shearing.  
	Truitt is not concerned about free-wheeling of the rolls. Therefore, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious.
Regarding claim 10, the prior art Truitt discloses the roll assembly of claim 10. (see claim 1 rejection) However, Truitt fails to disclose a baling chamber comprising the roll assembly.
Examiner notes that the roll assembly of Truitt can not be part of the baling chamber.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 10 is deemed patentable over the prior art of record. Claims 11-18 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100115911 shows a similar baler but fails to disclose that the rolls having extensions that partially overlap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725